Action of replevin for a black horse. The verdict was for the defendant, and the case comes before the Law Court upon the plaintiff’s motion for a new trial.
It is undisputed that the defendant purchased the horse in question of the plaintiff and fully paid for it. Thereafter he told the plaintiff that the horse was too young or too quick, and the parties then made some arrangement whereby the defendant left the black horse with the plaintiff and took from him a sorrel horse. A few days later the defendant returned to the plaintiff the sorrel horse and took the black horse home. The plaintiff’s claim at the trial was that the defendant resold the black horse to him in exchange for the sorrel horse. He *505testified that when the sorrel horse was driven back to his place by the defendant, a few days after the exchange, it was too sick to be driven, and that it was left in his stable for that reason, the defendant borrowing the black horse to drive home with. The sorrel horse did not recover from that sickness, but died in a few days at the plaintiff’s stable.
On the other hand, the defendant contended that the arrangement between him and the plaintiff was that he should take the sorrel horse on trial for a few days and if it satisfied him he was to keep it in place of the black horse, that upon trial the sorrel horse proved wholly unsatisfactory and he returned it to the plaintiff and took his black horse home.
The issue in the case was one of fact, whether the defendant resold the black horse to the plaintiff in exchange for the sorrel horse. Upon that issue the testimony was conflicting. It will serve no useful purpose to restate it here. If the jury accepted the testimony of the defendant and his witnesses the verdict was justified. An examination of the evidence does not convince the court that the jury manifestly erred in deciding the issue of fact involved between the parties in the defendant’s favor, and accordingly the motion for a new trial must be overruled. So ordered. Newell & Woodside, for plaintiff. McGillicuddy & Morey, for defendant.